SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION and RELEASE AGREEMENT (“Agreement”) is entered into by and
between Frederick W. Rockwood (“Employee”) and Hillenbrand Industries, Inc.
(“Company”). To wit, the Parties agree as follows:



  1.   Employee acknowledges that his active employment by the Company was
terminated by reason of his retirement effective May 11, 2005 (Employee’s
“Effective Termination Date”). Except as specifically provided by this
Agreement, Employee agrees that the Company shall have no other obligations or
liabilities to him following his Effective Termination Date and that his receipt
of the Severance Benefits provided herein shall constitute a complete
settlement, satisfaction and waiver of any and all claims he may have against
the Company.



  2.   Employee further submits, and the Company hereby accepts, his resignation
as an employee, officer and director, effective as of May 11, 2005. The Parties
agree that this resignation shall apply to all such positions Employee may hold
with the Company or any subsidiary or affiliated entity thereof. Employee agrees
to execute any documents needed to effectuate such resignation. Employee further
agrees to take whatever steps are necessary to facilitate and ensure the smooth
transition of his duties and responsibilities to others.



  3.   In consideration of the promises contained in this Agreement and
contingent upon Employee’s compliance with such promises, the Company agrees to
provide Employee the following Severance Pay Benefits:



  (i)   Severance pay, inclusive of any notice pay obligations, to be paid in a
lump sum payment in the gross amount of One Million, Fifty-one Thousand, Nine
Hundred, Thirty-five Dollars and No Cents ($1,051,935.00), less applicable
deductions or other set-offs;  



  (ii)   A lump sum payment in the amount of Two Thousand Dollars and No Cents
($2,000.00) to be paid directly to McMains Morse, P.C. (with a subsequent Form
1099 issued to McMains Morse) to offset any professional fees incurred in the
review and negotiation of this Agreement and the resulting affect on his
retirement;  



  (iii)   Payment for all earned but unused vacation as of Employee’s Effective
Termination Date in the amount of Six Thousand, Sixty-eight and Eighty-six Cents
($6,068.86), less applicable deductions required by law; and  



  (iv)   Company-provided Group Life insurance coverage for a period of twelve
(12) months beginning from his Effective Termination Date.  



  4.   The Parties agree that a portion of the above-referenced severance pay
benefits equivalent to Eighty Thousand, Eight Hundred, Ninety-one Dollars and
Eight Cents ($80,891.08) shall be allocated as consideration provided to
Employee in exchange for his execution of a release in compliance with the Older
Workers Benefit Protection Act. The balance of the severance benefits and other
obligations undertaken by the Company on behalf of the Employee shall be
allocated as consideration for all other promises and obligations undertaken by
Employee, including execution of a general release of claims.



  5.   Employee acknowledges that he has been advised of the American Jobs
Creation Act of 2004, which added Section 409A to the Internal Revenue Code, and
significantly changed the taxation of nonqualified deferred compensation plans.
Under regulations not yet published as of the date of this Agreement, Employee
has been advised that his severance pay may be treated by the Internal Revenue
Service as providing “nonqualified deferred compensation,” and therefore subject
to Section 409A. In that event, several provisions in Section 409A may affect
Employee’s receipt of severance compensation. These include, but are not limited
to, a provision which requires that distributions to “key employees” at public
companies on account of separation from service may not be made earlier than six
(6) months after the date of separation. If applicable, failure to comply with
Section 409A can lead to immediate taxation of deferrals, with interest and a
20% penalty. As a result of the requirements imposed by the American Jobs
Creation Act of 2004, Employee agrees that the above severance pay benefits
shall not be paid until January 1, 2006.



  6.   Employee acknowledges that the Company has made no representation as to
whether any of the Severance Pay Benefits provided for in this Agreement may be
deemed to have been deferred prior to January 1, 2005, by virtue of the
Company’s contractual obligation to provide certain Severance Pay Benefits to
Employee pursuant to the Executive Employment Agreement entered into between
Employee and Company, dated January 27, 2000 (the “Employment Agreement”), and
that accordingly, pursuant to guidance contained in IRS Notice 2005-1,
Section 409A may not be effective with respect to the Severance Pay Benefits
provided in this Agreement.



  7.   Except as provided herein, the Parties agree that each shall
independently bear responsibility for any and all taxes, penalties or other tax
obligations as may be imposed upon them in their individual capacity as a matter
of law. To the extent applicable, Employee understands and agrees that he shall
have the responsibility for, and he agrees to pay, any and all appropriate
income tax or other tax obligations for which he is individually responsible
and/or related to receipt of any benefits provided in this Agreement not subject
to federal withholding obligations. Employee agrees to fully indemnify and hold
the Company harmless for any taxes, penalties, interest, cost or attorneys’ fee
assessed against or incurred by the Company on account of such benefits having
been provided to him or based on any alleged failure to withhold taxes or
satisfy any claimed obligation. Employee understands and acknowledges that
neither the Company, nor any of its employees, attorneys, or other
representatives has provided him with any legal or financial advice concerning
taxes or any other matter, and that he has not relied on any such advice in
deciding whether to enter into this Agreement.



  8.   As of his Effective Termination Date, Employee will become ineligible to
participate in the Company’s health insurance program as an active employee and
continuation of coverage requirements under COBRA (if any) will be triggered at
that time. However, as additional consideration for the promises and obligations
contained herein, the Company agrees to provide Retiree Healthcare Coverage for
Employee, his spouse and dependent children consistent with the terms of the
applicable plan based on the coverage selected by Employee as of his Effective
Termination Date for a period of up to twelve (12) months or until Employee
becomes eligible for other healthcare coverage through a subsequent employer.
Thereafter, the Company agrees to pay for the cost of the established COBRA
premium for such coverage for the remaining COBRA period (e.g. 6 months or until
the Employee becomes elegible for healthcare coverage through a subsequent
employer) for Employee, his spouse and dependent children. The medical insurance
provided herein does not include any disability coverage.



  9.   The Company further acknowledges that Employee is also eligible for
“Extended Healthcare Coverage” under the current terms of the Hillenbrand
Industries’ Healthcare Plan. Under such terms, Employee is presently eligible to
purchase continued healthcare coverage after the expiration of his normal COBRA
period through age 65 at the applicable rate established and as may be adjusted
by the Company through its normal practice. As additional consideration, the
Company agrees to pay for the full cost of such Extended Healthcare Coverage for
Employee and his spouse (only) until Employee reaches 65 years of age or until
Employee becomes eligible for other healthcare coverage through a subsequent
employer. Employee acknowledges that nothing contained herein shall restrict
Company’s right to modify or eliminate such coverage in its sole discretion.
However, should the Company decide sometime in the future to completely
eliminate such coverage, the Company agrees to provide Employee on January 1st
of each year in which Employee would have otherwise been eligible to participate
in Extended Healthcare Coverage a lump sum payment in a net (after tax) amount
equivalent to then established premium rate for such Extended Healthcare
Coverage as fixed at the time such coverage is terminated. The Parties agree
that such after tax calculations will be based on an assumed 28% Federal rate.



  10.   Employee agrees to notify the Company in writing within five
(5) business days of Employee’s acceptance of any subsequent employment or
consulting engagement by providing the name of such employer, his intended
duties as well as the anticipated start date. Such information is required to
ensure Employee’s compliance with his non-compete obligations as well as all
other applicable restrictive covenants. This notice will also serve to trigger
the Company’s right to terminate the above-referenced healthcare benefits
consistent with the above paragraph(s). Failure to timely provide such notice
shall be deemed a material breach of this Agreement entitling the Company to
recover as damages the value of all benefits provided to Employee hereunder.



  11.   In exchange for the foregoing severance benefits, FREDERICK W. ROCKWOOD,
on behalf of himself, his heirs, representatives, agents and assigns hereby
COVENANTS NOT TO SUE, RELEASES, INDEMNIFIES, HOLDS HARMLESS, and FOREVER
DISCHARGES (i) Hillenbrand Industries, Inc., (ii) its parent, subsidiary or
affiliated entities, (iii) all of their present or former directors, officers,
employees, shareholders, and agents as well as (iv) all predecessors, successors
and assigns thereof from any and all actions, charges, claims, demands, damages
or liabilities of any kind or character whatsoever, known or unknown, which
Employee now has or may have had through the effective date of this Agreement.



  12.   Without limiting the generality of the foregoing release, it shall
include: (i) all claims or potential claims arising under any federal, state or
local laws relating to the Parties’ employment relationship, including any
claims Employee may have under the Civil Rights Acts of 1866 and 1964, as
amended, 42 U.S.C. §§ 1981 and 2000(e) et seq.; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act, as amended, 29 U.S.C. §§ 621 et seq.;
the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12,101 et
seq.; the Fair Labor Standards Act 29 U.S.C. §§ 201 et seq.; the Worker
Adjustment and Retraining Notification Act, 29 U.S.C. §§ 2101, et seq.; the
Sarbanes-Oxley Act of 2002, specifically including the Corporate and Criminal
Fraud Accountability Act, 18 USC §1514A et seq.; and any other federal, state or
local law governing the Parties’ employment relationship; (ii) any claims on
account of, arising out of or in any way connected with Employee’s employment
with the Company or leaving of that employment; (iii) any claims alleged or
which could have been alleged in any charge or complaint against the Company;
(iv) any claims relating to the conduct of any employee, officer, director,
agent or other representative of the Company; (v) any claims of discrimination,
harassment or retaliation on any basis; (vi) any claims arising from any legal
restrictions on an employer’s right to separate its employees; (vii) any claims
for personal injury, compensatory or punitive damages or other forms of relief;
and (viii) all other causes of action sounding in contract, tort or other common
law basis, including (a) the breach of any alleged oral or written contract,
(b) negligent or intentional misrepresentations, (c) wrongful discharge,
(d) just cause dismissal, (e) defamation, (f) interference with contract or
business relationship or (g) negligent or intentional infliction of emotional
distress.



  13.   The Parties acknowledge that it is their mutual and specific intent that
the above waiver fully complies with the requirements of the Older Workers
Benefit Protection Act (29 U.S.C. § 626) and any similar law governing release
of claims. Accordingly, Employee hereby acknowledges that:



  (a)   He has carefully read and fully understands all of the provisions of
this Agreement and that he has entered into this Agreement knowingly and
voluntarily;  



  (b)   The Severance Benefits offered in exchange for Employee’s release of
claims exceed in kind and scope that to which he would have otherwise been
legally entitled absent execution of this Agreement;  



  (c)   Prior to signing this Agreement, Employee had been advised, and is being
advised by this Agreement, to consult with an attorney of his choice concerning
its terms and conditions; and  



  (d)   He has been offered at least twenty-one (21) days within which to review
and consider this revised Agreement.  



  14.   The Parties agree that nothing contained herein shall purport to waive
or otherwise affect any of Employee’s rights or claims that may arise after he
signs this Agreement. It is further understood by the Parties that nothing in
this Agreement shall affect any rights Employee may have under any the Company’s
Deferred Compensation Program, the Executive Life Insurance Bonus Plan, any
Stock Grant Award, any Stock Option Grant, any Restricted Stock Unit Award, the
Company’s Pension Plan and/or Savings Plan (i.e., 401(k) plan), such items to be
governed exclusively by the terms of the applicable agreements or plan
documents.



  15.   Similarly, notwithstanding any provision contained herein to the
contrary, this Agreement shall not constitute a waiver or release or otherwise
affect Employee’s rights with respect to any vested benefits, any rights he has
to benefits which can not be waived by law, any coverage provided under any
Directors and Officers (“D&O”) policy, any rights Employee may have under any
indemnification agreement he has with the Company prior to the date hereof, any
rights he has as a shareholder, or any claim for breach of this Agreement,
including, but not limited to the benefits promised by the terms of this
Agreement.



  16.   [This Paragraph Intentionally Omitted]



  17.   Except as provided herein, Employee acknowledges that he will not be
eligible to receive or vest in any additional stock options, stock awards or
restricted stock units (“RSUs”) as of his Effective Termination Date. The
Company agrees, however, that all existing stock options that are over one
(1) year old shall deemed fully vested and Employee will have three (3) years
from that date within which to exercise such options. Failure to exercise such
options within this period will result in their forfeiture. Similarly, any
deferred stock awards or RSUs issued more than one (1) year prior to Employee’s
Effective Termination Date shall be deemed vested. Employee acknowledges that
any stock options, stock awards or RSUs held for less than one (1) year shall be
deemed forfeited as of the effective date of this Agreement. Except as
specifically provided herein, all other terms and conditions of such stock
options, stock awards or RSUs shall remain in full force and effect, and shall
govern the Parties’ rights with respect to such equity offerings.



  18.   The Parties agree that this Agreement shall not become effective and
enforceable until the date this Agreement is signed by both Parties or seven
(7) calendar days after its execution by Employee, whichever is later. Employee
may revoke this Agreement for any reason by providing written notice of such
intent to the Company within seven (7) days after he has signed this Agreement,
thereby forfeiting Employee’s right to receive any severance benefits provided
hereunder and rendering this Agreement null and void in its entirety.



  19.   Employee acknowledges that his termination and the severance benefits
offered hereunder were based on an individual determination and were not offered
in conjunction with any group termination or group severance program and waives
any claim to the contrary.



  20.   Except as modified herein, Employee hereby affirms and acknowledges his
continued obligations to comply with the post-termination covenants contained in
the Executive Employment Agreement entered into between Employee and Company,
dated January 27, 2000 (the “Employment Agreement”), (as amended), including but
not limited to, the non-compete, trade secret and confidentiality provisions.
Employee acknowledges that a copy of the Employment Agreement has been attached
to this Agreement as Exhibit A or has otherwise been provided to him and, to the
extent not inconsistent with the terms of this Agreement or applicable law, the
terms thereof shall be incorporated herein by reference. The Parties agree that
the term of any restrictive provision, including but not limited to Employee’s
non-compete period, shall be reduced from two (2) years to one (1) year.
Employee acknowledges that the restrictions contained in the Employment
Agreement, as modified, are valid and reasonable in every respect and are
necessary to protect the Company’s legitimate business interests. Employee
hereby affirmatively waives any claim or defense to the contrary.



  21.   Employee acknowledges that the Company possesses, and he has been
granted access to, certain trade secrets as well as other confidential and
proprietary information that the Company has acquired at great effort and
expense. Such information includes, without limitation, confidential information
regarding products and services, marketing strategies, business plans,
operations, costs, current or prospective customer information (including
customer contacts, requirements, creditworthiness and like matters), product
concepts, designs, prototypes or specifications, regulatory compliance issues,
research and development efforts, technical data and know-how, sales
information, including pricing and other terms and conditions of sale, financial
information, internal procedures, techniques, forecasts, methods, trade
information, trade secrets, software programs, project requirements, inventions,
trademarks, trade names, and similar information regarding the Companies’
business (collectively referred to herein as “Confidential Information”).



  22.   Employee agrees that all such Confidential Information is and shall
remain the sole and exclusive property of the Company. Except as may be
expressly authorized by the Company in writing, or as may be required by law
after providing due notice thereof to the Company, Employee agrees not to
disclose, or cause any other person or entity to disclose, any Confidential
Information to any third party for as long thereafter as such information
remains confidential (or as limited by applicable law) and agrees not to make
use of any such Confidential Information for Employee’s own purposes or for the
benefit of any other entity or person. The Parties acknowledge that Confidential
Information shall not include any information that is otherwise made public
through no fault of Employee or other wrong doing.



  23.   To the extent applicable, Employee agrees to immediately return the
original and all copies of all things in his possession or control relating to
the Company or its business, including but not limited to any and all contracts,
reports, memoranda, correspondence, manuals, forms, records, designs, budgets,
contact information or lists (including customer, vendor or supplier lists),
ledger sheets or other financial information, drawings, plans (including, but
not limited to, business, marketing and strategic plans), personnel or other
business files, computer hardware, software, or access codes, door and file
keys, identification, credit cards, pager, phone, and any and all other
physical, intellectual, or personal property of any nature that he received,
prepared, helped prepare, or directed preparation of in connection with his
employment with the Company. Nothing contained herein shall be construed to
require the return of any non-confidential and de minimis items regarding
Employee’s pay, benefits or other rights of employment such as pay stubs, W-2
forms, 401(k) plan summaries, benefit statements, etc. Notwithstanding the
foregoing, the Company agrees that Employee may retain his office furniture as
well as his company-provided computer provided all company-related programs and
information have been permanently removed and imaged to another electronic
storage medium.



  24.   Employee agrees to voluntarily cooperate with the Company in connection
with any pending or future litigation, proceeding or other matter which may be
filed against or by the Company with any agency, court, or other tribunal and
concerning or relating to any matter falling within his knowledge or former area
of responsibility. If called to testify, Employee agrees to testify. The Company
agrees to reimburse Employee for all reasonable out of pocket expenses
associated with such testimony and incurred at the request of the Company.



  25.   Employee agrees not to make any written or oral statement that may
defame, disparage or cast in a negative light so as to do harm to the personal
or professional reputation of (a) the Company, (b) its employees, officers,
directors or trustees or (c) the services and/or products provided by the
Company and its subsidiaries or affiliate entities. Similarly, in response to
any written inquiry from any prospective employer or in connection with a
written inquiry in connection with any future business relationship involving
Employee, the Company agrees not to provide any information that may defame,
disparage or cast in a negative light so as to do harm to the personal or
professional reputation of Employee. The Parties acknowledge, however, that
nothing contained herein shall be construed to prevent or prohibit the Company
from providing truthful information in response to any court order, discovery
request, subpoena or other lawful request.



  26.   Employee specifically agrees and understands that the existence and
terms of this Agreement are strictly CONFIDENTIAL and that such confidentiality
is a material term of this Agreement. Accordingly, except as required by law or
unless authorized to do so by the Company in writing, Employee agrees that he
shall not communicate, display or otherwise reveal any of the contents of this
Agreement to anyone other than his spouse, legal counsel or financial advisor
provided, however, that they are first advised of the confidential nature of
this Agreement and Employee obtains their agreement to be bound by the same. The
Company agrees that Employee may respond to legitimate inquiries regarding the
termination of his employment by stating that the Parties have terminated their
relationship on an amicable basis and that the Parties have entered into a
Confidential Separation and Release Agreement that prohibits him from further
discussing the specifics of his separation. Nothing contained herein shall be
construed to prevent Employee from discussing or otherwise advising subsequent
employers of the existence of any obligations as set forth in his Employment
Agreement. Further, nothing contained herein shall be construed to limit or
otherwise restrict the Company’s ability to disclose the terms and conditions of
this Agreement as may be required by business necessity.



  27.   In the event that Employee breaches or threatens to breach any provision
of this Agreement, he agrees that the Company shall be entitled to seek any and
all equitable and legal relief provided by law, specifically including immediate
and permanent injunctive relief. Employee hereby waives any claim that the
Company has an adequate remedy at law. In addition, and to the extent not
prohibited by law, Employee agrees that the Company shall be entitled to
discontinue providing any additional Severance Benefits upon such breach or
threatened breach as well as an award of all costs and attorneys’ fees incurred
by the Company in any successful effort to enforce the terms of this Agreement.
Employee agrees that the foregoing relief shall not be construed to limit or
otherwise restrict the Company’s ability to pursue any other remedy provided by
law, including the recovery of any actual, compensatory or punitive damages.
Moreover, if Employee pursues any claims against the Company subject to the
foregoing General Release, or breaches the above confidentiality provision,
Employee agrees to immediately reimburse the Company for the value of all
benefits received under this Agreement to the fullest extent permitted by law.



  28.   Employee acknowledges that this Agreement is entered into solely for the
purpose of terminating his employment relationship with the Company on an
amicable basis and shall not be construed as an admission of liability or
wrongdoing by the Company and further acknowledges that the Company has
expressly denied any such liability or wrongdoing.



  29.   Each of the promises and obligations shall be binding upon and shall
inure to the benefit of the heirs, executors, administrators, assigns and
successors in interest of each of the Parties.



  30.   The Parties agree that each and every paragraph, sentence, clause, term
and provision of this Agreement is severable and that, if any portion of this
Agreement should be deemed not enforceable for any reason, such portion shall be
stricken and the remaining portion or portions thereof should continue to be
enforced to the fullest extent permitted by applicable law.



  31.   This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Indiana without regard to any applicable state’s choice
of law provisions.



  32.   Employee represents and acknowledges that in signing this Agreement he
does not rely, and has not relied, upon any representation or statement made by
the Company or by any of the Company’s employees, officers, agents,
stockholders, directors or attorneys with regard to the subject matter, basis or
effect of this Agreement other than those specifically contained herein.



  33.   This Agreement represents the entire agreement between the Parties
concerning the subject matter hereof, shall supercede any and all prior
agreements which may otherwise exist between them concerning the subject matter
hereof (specifically excluding, however, the post-termination obligations
contained in the January 27, 2000 Employment Agreement (as amended), any
obligations contained in the existing Indemnity Agreement, and any obligation
contained in any other legally-binding document), and shall not be altered,
amended, modified or otherwise changed except by a writing executed by both
Parties.

PLEASE READ CAREFULLY. THIS SEPARATION AND RELEASE
AGREEMENT INCLUDES A COMPLETE RELEASE OF ALL
KNOWN AND UNKNOWN CLAIMS.

IN WITNESS WHEREOF, the Parties have themselves signed, or caused a duly
authorized agent thereof to sign, this Agreement on their behalf and thereby
acknowledge their intent to be bound by its terms and conditions.

         
“EMPLOYEE”
  HILLENBRAND INDUSTRIES, INC.

Signed: ____________________________
  By: ______________________________

Printed: ____________________________
  Title: _____________________________

Dated: _____________________________
  Dated: ____________________________


